DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrawa et al, US 8,759,274 in view of Castro et al, US 2004/0147425, and further in view of Toscana et al, US 2019/0292531 and/or Roreger et al, US 2006/0052263.
Dobrawa et al teach a liquid hand dishwashing composition comprising 25.4% Lial AE0.6S (Note that Lial alcohols are 54% branched), 3.2% amine oxide, stabilizer (aka thickener), and the balance water (col. 30, example 1).  Suitable stabilizers of the invention include polyvinyl alcohol in preferred amounts of from 0.1 to 3% (col. 24, lines 1-20).  Though polyvinyl alcohols with high degrees of hydrolysis are common in the art, the degree of hydrolysis is not specified by Dobrawa et al.
Castro et al teach a wipe for hand dishwashing onto which is impregnated a composition comprising AE0.6S, amine oxide, and a thickening polymer wherein polyvinyl alcohol is taught as preferred (¶173, example 2).  The thickening polyvinyl 
One of ordinary skill in the art then, forming a hand dishwashing composition, where copious foam is always desired, would be motivated to add a polyvinyl alcohol that not only has thickening properties, but also suds boosting properties, and so the formulator of the hand dishwashing composition of Dobrawa would look to the polyvinyl alcohol of Castro when forming their composition.
With that said, the viscosity of the polyvinyl alcohol is not disclosed in either reference.
Toscano et al teach polyvinyl alcohol films for encapsulating hand dishwashing agents (¶887) that have a viscosity as high as 30 cps, and importantly, discuss the fact that viscosity is related to molecular weight and so the molecular weight may be as low as 35,000 Daltons (¶833-834).  One can then extrapolate that a molecular weight as high as 60,000 Daltons, as taught by Castro, should result in a viscosity that falls within the range claimed.
Furthermore, Roreger et al teach a rapidly dissolving composition suitable for cleaning hard surfaces (claim 14) comprising polyvinyl alcohol with a degree of hydrolysis between 80 and 95% and a viscosity between 3 and 60 cps mixed with surfactants to form a foamy mass (¶36, example 1).
The examiner acknowledges that Toscano is concerned with dissolvable PVA films, and Roreger uses an excess of PVA to the point where a dissolvable solid is formed.  Nevertheless, it would appear that when one is using PVA for forming detergent compositions, be it for thickening liquids, forming films, or dissolvable solids, the PVA used has a molecular weight, and so a viscosity, that falls within the claimed range.  The examiner maintains, absent evidence to the contrary, that the polyvinyl alcohol claimed is the “industry standard” for formulating cleaning compositions and so it would have been obvious for one of ordinary skill in the art to use a standard PVA in the hand dishwashing detergent of Dobrawa with confidence of forming an effective thickened hand dishwashing detergent. 
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al, US 2004/0147425 in view of Dobrawa et al, US 8,759,274 and further in view of Toscana et al, US 2019/0292531 and/or Roreger et al, US 2006/0052263.
Castro et al teach a wipe for hand dishwashing onto which is impregnated a composition comprising 62.3% AE0.6S, 14.11% amine oxide, 0.4% thickening polymer, and approximately 15% water, wherein polyvinyl alcohol is taught as preferred (¶173, example 2).  The thickening polyvinyl alcohols of the invention have a preferred degree of hydrolysis of from 85 to 90% and a molecular weight of from 10,000 to 60,000 Daltons, and note the reference teaches these partially hydrolyzed polymers are surfactant-like and so have excellent suds boosting properties (¶36).  Preferred amounts of surfactant are as low as 32%, and water may be present in preferred amounts as high as 61% (¶99), and so it would have been obvious for one of ordinary skill in the art to use less surfactant in example 2 with confidence of forming an effective hand dishwashing composition.  Note that even though the composition is impregnated 
With respect to claim 14, the reference does not specify whether or not the AE0.6S is branched.
Dobrawa et al are relied upon as set forth above.  Recall they teach Lial AE0.6S as the preferred AE0.6S of the invention which has an alkyl chain length of from C12-13 and are 54% branched.  
One of ordinary skill in the art then, forming a hand dishwashing composition with AE0.6S would be motivated to use Lial AE0.6S, as it is commonly used, commercially available, and taught as preferred for hand dishwashing by Dobrawa et al.  
	The examiner’s argument with respect to the viscosity of the PVA is the same as that set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761